USCA4 Appeal: 22-6648      Doc: 9        Filed: 11/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6648


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TYRONE YOUNG,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Danville. James P. Jones, Senior District Judge. (4:18-cr-00017-JPJ-1)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Tyrone Young, Appellant Pro Se. Kari Kristina Munro, OFFICE OF THE UNITED
        STATES ATTORNEY, Roanoke, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6648      Doc: 9         Filed: 11/29/2022      Pg: 2 of 2




        PER CURIAM:

               Tyrone Young appeals the district court’s order denying his motions for relief under

        Fed. R. Civ. P. 52(b) and 59(e) and for leave to supplement his motion. We have reviewed

        the record and discern no reversible error. Accordingly, we affirm. United States v. Young,

        No. 4:18-cr-00017-JPJ-1 (W.D. Va. May 23, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2